Van Voorhis, J.
(dissenting). It seems to me that under any theory of conflict of laws the Massachusetts statute invalidating assignment of wages should govern. For the reasons stated in the dissenting opinion of Justice McNally at the Appellate Division in which Justice Stevens concurred, I dissent and vote to reverse the grant of summary judgment to plaintiff and to *272grant summary judgment to defendant-appellant dismissing the complaint.
Chief Judge Desmond and Judges Dye, Burke, Scileppi and Bergan concur with Judge Fuld; Judge Van Voorhis dissents in a memorandum.
Order affirmed.